On July 19, 1996, it was the sentence and judgment of the Court as follows: 1. The *122court finds the defendant guilty of Count 1: Driving Under the Influence of Alcohol, Fourth or Subsequent Offense, a Felony, in violation of Section 61-8-401, MCA. 2. For the offense of Driving Under the Influence, a Felony, the defendant shall be committed to the Department of Corrections for a period of ten (10) years. 3. The Court recommends that the defendant pay restitution in the amount of $1,285.17 to the Clerk of the District Court, Eighteenth Judicial District, 615 South 16th, Bozeman, Montana. Further, the Court recommends that the defendant pay a restitution fee of $128.00 and a $20.00 administrative fee. 4. The Court recommends that the defendant receive alcohol/chemical dependency treatment. 5. The court finds the defendant guilty of Count 2: Driving While License is Suspended or Revoked, a Misdemeanor, in violation of Section 61-5-212, MCA. 6. For the offense of Driving While License is Suspended or Revoked, a Misdemeanor, the defendant shall serve 10 days in the Gallatin County Detention Center, and pay a $15.00 administrative fee and $5.00 court automation fee to the Clerk of the District Court. The defendant shall receive credit for time previously served. 7. The Court finds the defendant guilty of Count 3: Operating a Motor Vehicle Without Liability Insurance, a Misdemeanor, in violation of Section 61-6-301(4) MCA. 8. For the offense of Operating a Motor Vehicle without Liability Insurance, a Misdemeanor, the defendant shall pay a fine of $250.00 and a $15.00 administrative fee and $5.00 fee to the Clerk of the District Court. 9. The Court finds the defendant guilty of Count 4: Leaving the Scene of an Accident, a Misdemeanor, in violation of Section 61-7-104, MCA. 10. For the offense of Leaving the Scene of an Accident, a Misdemeanor, the defendant shall serve 15 days in the Gallatin County Detention Center. The defendant shall receive credit for time previously served. The Court waives the administrative fees. 11. The court finds the defendant guilty of Count 5: Failure to Give Notice of an Accident by Quickest Means, a Misdemeanor, in violation of Section 61-7-108, MCA. 12. For the offense of Failure to Give Notice of an Accident by Quickest Means, a Misdemeanor, the defendant shall serve 10 days in the Gallatin County Detention Center. The defendant shall receive credit for time previously served. 13. All sentences are to run concurrently.
DATED this 2nd day of December, 1996.
On November 15,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Jeanie LaVonne, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The Sentence Review Division did additionally factor the defendant’s extensive prior felony and misdemeanor record when making their decision.
Done in open Court this 15th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
*123The Sentence Review Board wishes to thank Jeanie LaVonne, legal intern of the Montana Defender Project, for representing Eugene E. Rudd in this matter.